DETAILED ACTION
	This is the final office action for application 16/770,388, which is a national stage entry of PCT/CN2017/114980, filed 12/7/2017.
	Claims 1-6, 8-18, 33-35 are pending; Claims 9-18 and 33-35 are examined herein.
	In light of the arguments filed 7/6/2021, the rejections under 35 U.S.C. 112(b) are withdrawn.
	New grounds of rejection are presented under 35 U.S.C. 112(a) and (b).
	The prior art rejections are respectfully maintained, and modified only as necessitated by amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-18 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to recite “the alkali metal chloride comprises an alkali metal.” The scope of this limitation includes embodiments in which the alkali metal chloride material comprises pure alkali metal (i.e. pure Na, Li, K, Rb, etc.), which are not supported by the instant specification.
The Examiner recommends deleting the limitation “the alkali metal chloride comprises an alkali metal.”
Claims 10-18 and 33-34 are rejected, because of their dependence on Claim 9.
New claim 35 recites “the alkali metal chloride comprises an alkali metal, including at least one of potassium or rubidium.” The scope of this limitation includes embodiments in which the alkali metal chloride material comprises pure alkali metal (i.e. pure K or Rb), which are not supported by the instant specification.
The Examiner recommends amending the limitation as follows “the alkali metal chloride comprises potassium chloride or rubidium chloride.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to recite “the alkali metal chloride comprises an alkali metal.”
This limitation is indefinite, because it is unclear whether the alkali metal chloride comprises both an alkali metal chloride and an atomic alkali metal (i.e. pure Na, Li, K, etc.), or whether the alkali metal chloride comprises merely an alkali metal chloride. The Examiner recommends deleting the limitation “the alkali metal chloride comprises an alkali metal.”
Claims 10-18 and 33-34 are rejected, because of their dependence on Claim 9.
New claim 35 recites “the alkali metal chloride comprises an alkali metal, including at least one of potassium or rubidium.” 
This limitation is indefinite, because it is unclear whether the alkali metal chloride comprises both an alkali metal chloride and an atomic alkali metal (i.e. K or Rb), or whether the alkali metal chloride comprises merely KCl or RbCl.
The Examiner recommends amending the limitation as follows “the alkali metal chloride comprises potassium chloride or rubidium chloride.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 9-10, 12-16, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Albright, et al. (U.S. Patent 5,501,744), in view of Powell, et al. (U.S. Patent Application Publication 2009/0194166 A1).
In reference to Claims 9, 10, 13-16, Albright teaches a method for carrier activation (column 13, line 43, through column 15, line 21). The device of the invention is shown in Fig. 4.
The method of Albright comprises a step of exposing an absorber layer to a reducing environment, i.e. nitrogen (column 14, line 62, through column 15, line 5).
This disclosure teaches the limitations of Claim 10, wherein the reducing environment comprises a forming gas configured to mitigate formation of group V oxides, the forming gas comprising nitrogen. It is the Examiner’s position that, because the reducing environment is nitrogen, it meets the limitations of Claim 10, wherein the forming gas is configured to mitigate formation of group V oxides.  
Albright teaches that the absorber layer comprises cadmium, tellurium, and sulfur (column 14, lines 37-40). 
Albright does not teach that the absorber layer comprises selenium.
To solve the same problem of providing Cd-containing layers that form a junction with CdTe in a photovoltaic cell, Powell teaches that CdS and CdSe are both materials suitable for use in an absorber layer for a photovoltaic device (paragraph [0045]). Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using CdSe in place of the CdS material of the device of Albright, based on the teachings of Powell.
Using CdSe in place of or in conjunction with the CdS material of the device of Albright teaches the limitations of Claim 9, wherein the absorber layer comprises selenium.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Albright does not teach that the absorber layer comprises a Group V dopant. 
2 flux, Powell teaches that a p-type CdTe may be suitable doped with Group V dopants (paragraphs [0035]-[0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have doped the CdTe layer of the device of modified Albright with Group V dopants, as taught by Powell, because (1) Powell teaches that Group V dopants are suitable p-type dopants for a CdTe layer, and (2) such doping would be useful in controlling the band gap of the CdTe layer, which could be tuned to increase the efficiency of the device.
Doping the CdTe layer of the device of modified Albright with Group V dopants, as taught by Powell, teaches the limitations of Claim 9, wherein the absorber layer comprises Group V dopant.
The method of Albright comprises contacting the absorber layer with an annealing compound, wherein the annealing compound comprises cadmium chloride (column 15, lines 10-15).
The method of Albright comprises annealing the absorber layer (column 15, lines 1-5).
Albright does not teach that the annealing compound comprises an alkali metal chloride.
However, he teaches that the CdCl2 annealing compound/flux may comprise “any halide” (column 15, lines 10-13).
To solve the same problem of providing a photovoltaic device comprising a p-type CdTe component (shown as layer 350 in Fig. 3 of Powell, paragraph [0032]), Powell teaches that a p-type CdTe may be suitable doped with Group V dopants and Group I dopants (paragraphs [0035]-[0039]).
Powell further teaches that Group I chloride dopants (which includes NaCl, LiCl, KCl, and RbCl) can be added to a CdCl2 flux/annealing compound, and introduced to the CdTe layer in the subsequent annealing step (paragraph [0037]). Powell additionally teaches that the addition of RbCl to a CdCl2 flux/annealing compound improves the recrystallization process that occurs during annealing in the presence of CdCl2 (paragraph [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated RbCl, or 2 annealing compound/material, because (1) Powell teaches that the addition of RbCl to a CdCl2 flux/annealing compound improves the recrystallization process that occurs during annealing in the presence of CdCl2 (paragraph [0041]), and (2) Powell teaches that any Group I chloride dopant can be used to dope CdTe (paragraph [0037]).
Incorporating RbCl, or another alkali metal chloride, including LiCl or  KCl, into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 9, wherein the annealing compound comprises an alkali metal chloride.
Incorporating RbCl, or another alkali metal chloride, including LiCl or  KCl, into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 9, wherein the alkali metal chloride comprises an alkali metal (i.e. comprises an alkali metal).
Incorporating RbCl, or another alkali metal chloride, including LiCl or  KCl, into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 13, wherein the alkali metal chloride comprises LiCl, KCl, or RbCl.
Incorporating KCl into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 15, wherein the alkali metal is potassium.
Incorporating RbCl into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 16, wherein the alkali metal is rubidium.
Powell is silent regarding the atomic ratio of alkali metal to cadmium in the annealing compound of his invention.
However, he teaches that the dopants of his invention can be applied at a concentration of 1-1000 ppm, in the final product of his invention (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned the amount of alkali metal chloride in the annealing compound, based on the disclosure of Powell.
Specifically, Powell teaches that the presence of alkali metal chlorides in the CdCl2 flux affects the recrystallization behavior of the CdTe layer (paragraph [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art to tune the ratio of alkali metal halide to CdCl2 in the annealing 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of alkali metal to cadmium in the annealing compound of less than 10,000 parts per million (per Claim 9) and wherein the atomic ratio of the alkali metal to cadmium in the annealing compound is between 500 parts per million and 6,000 parts per million (per Claim 14), without undue experimentation.
Alternatively, Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15). 
Therefore, it is the Examiner’s position that, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art to tune the ratio of alkali metal halide to CdCl2 in the annealing compound, in order to (1) achieve the desired carrier concentration in the CdTe layer, as recited by Albright, while (2) minimizing the cost of the alkali metal halide reagent, by minimizing the amount of alkali metal halide reagent used. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of alkali metal to cadmium in the annealing compound of less than 10,000 parts per million (per Claim 9) and wherein the atomic ratio of the alkali metal to cadmium in the annealing compound is between 500 parts per million and 6,000 parts per million (per Claim 14), without undue experimentation.
As described above, the method of Albright comprises annealing the absorber layer in the presence of the CdCl2 annealing compound (column 15, lines 1-5). 
Therefore, this annealing process would anneal the doped CdTe layer of modified Albright, as described fully above.
Consequently, modified Albright teaches the limitations of Claim 9, wherein the absorber is annealed, whereby at least a portion of the Group V dopant is activated.
15 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that, after the absorber layer of modified Albright is annealed, the absorber layer has a carrier concentration of 5x1015 carriers/cm3.
This disclosure teaches the limitations of Claim 9, wherein the carrier concentration (of the Group V dopant) is greater than 4x1015cm-3. 
In reference to Claim 12, Albright teaches that the absorber layer of his invention is annealed at 400-700 °C for 10-60 minutes (column 15, lines 1-5).
This disclosure teaches the limitations of Claim 12, wherein the absorber layer is annealed at a temperature of 350-500 °C for 5-60 minutes.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “350-500 °C” overlaps with the taught range of “400-700 °C” and the claimed range of “5-60 minutes” overlaps with the taught range of “10-60 minutes.”
In reference to Claim 33, Powell does not teach that the Group V dopant is necessarily arsenic. 
However, Powell teaches that one of several Group V dopants suitable for inclusion into a CdTe layer is arsenic (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected arsenic as the Group V dopant of modified Albright, because Powell teaches that this is one of several Group V dopants suitable for use as a Group V dopant for CdTe.
Selecting arsenic as the Group V dopant of modified Albright teaches the limitations of Claim 33, wherein the Group V dopant is arsenic.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Albright, et al. (U.S. Patent 5,501,744), in view of Powell, et al. (U.S. Patent Application Publication 2009/0194166 A1), as applied to Claim 9, and further in view of Cao, et al. (U.S. Patent Application Publication 2013/0337600 A1).
In reference to Claim 11, modified Albright as applied to Claim 9 does not teach that the reducing environment (i.e. the nitrogen environment) is at a pressure of 200-800 Torr.
Albright is silent regarding the pressure of nitrogen in the annealing step.
To solve the same problem of providing a photovoltaic device comprising a CdTe absorber layer, Cao teaches a process in which a CdTe layer (shown as layer 130 in Figs. 3 and 5, paragraphs [0055]-[0056]) is subjected to annealing (described as “thermal processing” in Cao, paragraph [0055]) in a non-oxidizing environment (as in Albright) at a pressure of greater than 10 Torr (Cao, paragraph [0063]).
Cao teaches that annealing the CdTe-containing stack (which is item 100 in Figs. 3 and 5, as referenced in paragraph [0063]) in a non-oxidizing environment at a pressure of greater than 10 Torr reduces sublimation of the semiconductor material and improves the interface between CdTe and its junction layer (paragraph [0063]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the non-oxidizing/reducing/nitrogen annealing process of modified Albright is performed at a pressure of greater than 10 Torr, as taught by Cao, to reduce sublimation of the semiconductor material during the annealing step and to improve the interface between CdTe and its junction layer (Cao, paragraph [0063]).
Ensuring that the non-oxidizing/reducing/nitrogen annealing process of modified Albright is performed at a pressure of greater than 10 Torr, as taught by Cao, teaches the limitations of Claim 11, wherein the reducing environment is at a vacuum pressure of between 200 and 800 Torr.
prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “between 200 and 800 Torr” overlaps with the taught range of “greater than 10 Torr.”

Claims 17-18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Albright, et al. (U.S. Patent 5,501,744), in view of Powell, et al. (U.S. Patent Application Publication 2009/0194166 A1), as applied to Claim 9, and further in view of Foust, et al. (U.S. Patent Application Publication 2013/0074914 A1).
In reference to Claims 17-18, modified Albright does not teach that the carrier concentration of dopants is between 8x1015 cm-3 and 6x1016 cm-3.
As described above, Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15). This is construed as a minimum doping level required for a desirably-functioning device.
To solve the same problem of providing a photovoltaic device with a CdTe absorber layer, Foust teaches that the carrier concentration of CdTe is improved by doping the CdTe layer with p-type dopants, as in modified Albright (Foust, paragraph [0003]).
Powell additionally teaches that the dopant material may be applied in any concentration within the semiconductor layer, including “greater than 0.5 ppma” (Powell, Claim 28).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the Group V doping levels and the resulting carrier concentration of the CdTe absorber layer of modified Albright, based on the teachings of Powell that the Group V dopants can be included at any level above 0.5 ppma and Foust’s disclosure that the carrier concentration of CdTe is improved by including p-type dopants, to achieve the desired carrier concentration in the device of modified Albright.

In reference to Claim 34, modified Albright does not teach that the atomic concentration of the Group V dopant in the central region of the of the absorber layer is necessarily between 3x1017 cm-3 and 1x1019 cm-3, or that the carrier concentration is necessarily between 8x1015 cm-3 and 6x1016 cm-3.
As described above, Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15). This is construed as a minimum doping level required for a desirably-functioning device.
To solve the same problem of providing a photovoltaic device with a CdTe absorber layer, Foust teaches that the carrier concentration of CdTe is improved by doping the CdTe layer with p-type dopants, as in modified Albright (Foust, paragraph [0003]).
Powell additionally teaches that the dopant material may be applied in any concentration within the semiconductor layer, including “greater than 0.5 ppma” (Powell, Claim 28).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the Group V doping levels and the resulting carrier concentration of the CdTe absorber layer of modified Albright, based on the teachings of Powell that the Group V dopants can be included at any level above 0.5 ppma and Foust’s disclosure that the carrier concentration of CdTe is improved by including p-type dopants, to achieve the desired carrier concentration in the device of modified Albright.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed values of doping levels and carrier concentrations recited in Claim 34, without undue experimentation. 
Modified Albright does not teach that the absorber layer necessarily comprises oxygen in the central region of the absorber layer.
However, Albright teaches that the device of his invention may be treated so that an oxidation gradient exists through the p-type (CdTe) layer (Albright, column 14, lines 53-61), wherein the oxidant 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a gradient of oxygen within the p-type CdTe layer, because Albright teaches that this treatment results in a good interface between the p-type and n-type layers of his invention. 
This modification teaches the limitations of Claim 34, wherein the absorber layer comprises oxygen in the central region of the absorber layer.
Modified Albright does not teach that the alkali metal chloride is necessarily present in the central region of the absorber layer.
However, Powell teaches that the dopants of his invention may be suitably applied within the entirety of a semiconductor layer, or only within a portion of a semiconductor layer (paragraph [0039]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included all of the dopants of modified Albright within the entirety of their respective semiconductor layers, because Powell teaches that this is a suitable distribution of dopants (paragraph [0039]).
This modification teaches the limitations of Claim 34, wherein the absorber layer comprises the alkali metal in the central region of the absorber layer.
Modified Albright does not teach the ratio of alkali metal to oxygen within the central region of the semiconductor layer of his invention.
However, Powell teaches that a dopant can be applied in any concentration within the semiconductor, e.g., greater than 50 ppma (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned the amount of alkali metal chloride in the annealing compound, based on the disclosure of Powell.
Specifically, Powell teaches that the presence of alkali metal chlorides in the CdCl2 flux affects the recrystallization behavior of the CdTe layer (paragraph [0041]).

It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of alkali metal to oxygen in the central body of the absorber layer recited in Claim 34, without undue experimentation.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Albright, et al. (U.S. Patent 5,501,744), in view of Powell, et al. (U.S. Patent Application Publication 2009/0194166 A1), Cao, et al. (U.S. Patent Application Publication 2013/0337600 A1), and Foust, et al. (U.S. Patent Application Publication 2013/0074914 A1).
In reference to Claim 35, Albright teaches a method for carrier activation (column 13, line 43, through column 15, line 21). The device of the invention is shown in Fig. 4.
The method of Albright comprises a step of contacting an absorber layer with an annealing composition (column 15, lines 10-15).
Albright teaches that the absorber layer comprises cadmium, tellurium, and sulfur (column 14, lines 37-40). 
Albright does not teach that the absorber layer comprises selenium.
To solve the same problem of providing Cd-containing layers that form a junction with CdTe in a photovoltaic cell, Powell teaches that CdS and CdSe are both materials suitable for use in an absorber layer for a photovoltaic device (paragraph [0045]). Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using CdSe in place of the CdS material of the device of Albright, based on the teachings of Powell.
Using CdSe in place of or in conjunction with the CdS material of the device of Albright teaches the limitations of Claim 35, wherein the absorber layer comprises selenium.
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Albright does not teach that the absorber layer comprises a first dopant comprising phosphorus, arsenic, antimony, or bismuth. 
To solve the same problem of providing a photovoltaic device comprising a p-type CdTe component (shown as layer 350 in Fig. 3 of Powell, paragraph [0032]), wherein the CdTe absorber layer is treated with a CdCl2 flux, Powell teaches that a p-type CdTe may be suitable doped with phosphorus, arsenic, antimony, or bismuth (paragraphs [0035]-[0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have doped the CdTe layer of the device of modified Albright with phosphorus, arsenic, antimony, or bismuth, as taught by Powell, because (1) Powell teaches that phosphorus, arsenic, antimony, or bismuth are suitable p-type dopants for a CdTe layer, and (2) such doping would be useful in controlling the band gap of the CdTe layer, which could be tuned to increase the efficiency of the device.
Doping the CdTe layer of the device of modified Albright with phosphorus, arsenic, antimony, or bismuth, as taught by Powell, teaches the limitations of Claim 35, wherein the absorber layer comprises phosphorus, arsenic, antimony, or bismuth.
Albright teaches that the annealing composition of his invention comprises cadmium chloride (column 15, lines 10-15).
Albright does not teach that the annealing compound comprises an alkali metal chloride.
However, he teaches that the CdCl2 annealing compound/flux may comprise “any halide” (column 15, lines 10-13).
To solve the same problem of providing a photovoltaic device comprising a p-type CdTe component (shown as layer 350 in Fig. 3 of Powell, paragraph [0032]), Powell teaches that a p-type CdTe may be suitable doped with Group V dopants and Group I dopants (paragraphs [0035]-[0039]).
Powell further teaches that Group I chloride dopants (which includes NaCl, LiCl, KCl, and RbCl) can be added to a CdCl2 flux/annealing compound, and introduced to the CdTe layer in the subsequent 2 flux/annealing compound improves the recrystallization process that occurs during annealing in the presence of CdCl2 (paragraph [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated RbCl, into the CdCl2 annealing compound/material, because (1) Powell teaches that the addition of RbCl to a CdCl2 flux/annealing compound improves the recrystallization process that occurs during annealing in the presence of CdCl2 (paragraph [0041]), and (2) Powell teaches that any Group I chloride dopant can be used to dope CdTe (paragraph [0037]).
Incorporating RbCl, into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 35, wherein the annealing compound comprises an alkali metal chloride.
Incorporating RbCl into the CdCl2 annealing compound/material of Albright, as taught by Powell, teaches the limitations of Claim 35, wherein the alkali metal chloride comprises an alkali metal, Rb.
Powell is silent regarding the atomic ratio of alkali metal to cadmium in the annealing compound of his invention.
However, he teaches that the dopants of his invention can be applied at a concentration of 1-1000 ppm, in the final product of his invention (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned the amount of alkali metal chloride in the annealing compound, based on the disclosure of Powell.
Specifically, Powell teaches that the presence of RbCl in the CdCl2 flux affects the recrystallization behavior of the CdTe layer (paragraph [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art to tune the ratio of RbCl to CdCl2 in the annealing compound, in order to (1) improve the recrystallization behavior of the CdTe layer, while (2) minimizing the cost of the RbCl reagent, by minimizing the amount of RbCl reagent used. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of alkali metal to cadmium in the annealing compound of 500 parts per million and 6,000 parts per million (per Claim 35), without undue experimentation.
Alternatively, Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15). 
Therefore, it is the Examiner’s position that, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art to tune the ratio of RbCl to CdCl2 in the annealing compound, in order to (1) achieve the desired carrier concentration in the CdTe layer, as recited by Albright, while (2) minimizing the cost of the RbCl reagent, by minimizing the amount of RbCl used. 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of between 500 parts per million and 6,000 parts per million (per Claim 35), without undue experimentation.
The method of Albright comprises a step of exposing an absorber layer to a reducing environment, i.e. nitrogen (column 14, line 62, through column 15, line 5).
Modified Albright does not teach that the reducing environment (i.e. the nitrogen environment) is at a pressure of 200-800 Torr.
Albright is silent regarding the pressure of nitrogen in the annealing step.
To solve the same problem of providing a photovoltaic device comprising a CdTe absorber layer, Cao teaches a process in which a CdTe layer (shown as layer 130 in Figs. 3 and 5, paragraphs [0055]-[0056]) is subjected to annealing (described as “thermal processing” in Cao, paragraph [0055]) in a non-oxidizing environment (as in Albright) at a pressure of greater than 10 Torr (Cao, paragraph [0063]).
Cao teaches that annealing the CdTe-containing stack (which is item 100 in Figs. 3 and 5, as referenced in paragraph [0063]) in a non-oxidizing environment at a pressure of greater than 10 Torr 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the non-oxidizing/reducing/nitrogen annealing process of modified Albright is performed at a pressure of greater than 10 Torr, as taught by Cao, to reduce sublimation of the semiconductor material during the annealing step and to improve the interface between CdTe and its junction layer (Cao, paragraph [0063]).
Ensuring that the non-oxidizing/reducing/nitrogen annealing process of modified Albright is performed at a pressure of greater than 10 Torr, as taught by Cao, teaches the limitations of Claim 35, wherein the reducing environment is at a vacuum pressure of between 200 and 800 Torr.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “between 200 and 800 Torr” overlaps with the taught range of “greater than 10 Torr.”
The method of Albright comprises annealing the absorber layer at 400-700 °C for 10-60 minutes, in the reducing environment (column 14, line 62, through column 15, line 5).
This disclosure teaches the limitations of Claim 35, wherein the absorber layer is annealed at a temperature of 350-500 °C for 5-60 minutes.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “350-500 °C” overlaps with the taught range of “400-700 °C” and the claimed range of “5-60 minutes” overlaps with the taught range of “10-60 minutes.”
As described above, the method of Albright comprises annealing the absorber layer in the presence of the CdCl2 annealing compound (column 15, lines 1-5). 
Therefore, this annealing process would anneal the doped CdTe layer of modified Albright, as described fully above.
Modified Albright does not teach that the atomic concentration of the phosphorus, arsenic, antimony, or bismuth dopant in the central region of the of the absorber layer is necessarily between 17 cm-3 and 1x1019 cm-3, or that the carrier concentration is necessarily between 8x1015 cm-3 and 6x1016 cm-3.
As described above, Albright teaches that the CdTe absorber layer of the device of his completed invention (i.e. after it is annealed) has a carrier concentration of 5x1015 carriers/cm3 to produce a satisfactory photovoltaic cell (column 13, lines 14-15). This is construed as a minimum doping level required for a desirably-functioning device.
To solve the same problem of providing a photovoltaic device with a CdTe absorber layer, Foust teaches that the carrier concentration of CdTe is improved by doping the CdTe layer with p-type dopants, as in modified Albright (Foust, paragraph [0003]).
Powell additionally teaches that the dopant material may be applied in any concentration within the semiconductor layer, including “greater than 0.5 ppma” (Powell, Claim 28).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the doping levels of phosphorus, arsenic, antimony, or bismuth and the resulting carrier concentration of the CdTe absorber layer of modified Albright, based on the teachings of Powell that the Group V dopants can be included at any level above 0.5 ppma and Foust’s disclosure that the carrier concentration of CdTe is improved by including p-type dopants, to achieve the desired carrier concentration in the device of modified Albright.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed values of doping levels and carrier concentrations recited in Claim 35, without undue experimentation. 
Modified Albright does not teach that the absorber layer necessarily comprises oxygen in the central region of the absorber layer.
However, Albright teaches that the device of his invention may be treated so that an oxidation gradient exists through the p-type (CdTe) layer (Albright, column 14, lines 53-61), wherein the oxidant may be oxygen (Albright, column 14, lines 13-15). Albright teaches that this oxidation gradient in the p-type CdTe layer provides the benefit of producing a good p-type/n-type interface (Albright, column 14, lines 55-58).

This modification teaches the limitations of Claim 35, wherein the absorber layer comprises oxygen in the central region of the absorber layer.
Modified Albright does not teach that the alkali metal chloride is necessarily present in the central region of the absorber layer.
However, Powell teaches that the dopants of his invention may be suitably applied within the entirety of a semiconductor layer, or only within a portion of a semiconductor layer (paragraph [0039]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included all of the dopants of modified Albright within the entirety of their respective semiconductor layers, because Powell teaches that this is a suitable distribution of dopants (paragraph [0039]).
This modification teaches the limitations of Claim 35, wherein the absorber layer comprises the alkali metal in the central region of the absorber layer.
Modified Albright does not teach the ratio of alkali metal to oxygen within the central region of the semiconductor layer of his invention.
However, Powell teaches that a dopant can be applied in any concentration within the semiconductor, e.g., greater than 50 ppma (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have tuned the amount of alkali metal chloride in the annealing compound, based on the disclosure of Powell.
Specifically, Powell teaches that the presence of alkali metal chlorides in the CdCl2 flux affects the recrystallization behavior of the CdTe layer (paragraph [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art to tune the amount of alkali metal halide in the annealing compound, in 
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed atomic ratio of alkali metal to oxygen in the central body of the absorber layer recited in Claim 35, without undue experimentation.

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not fully persuasive. 
The Applicant’s arguments regarding the rejection of record under 35 U.S.C. 112(b) are persuasive. These rejections are withdrawn.
The Applicant’s arguments on pages 7-8 that the dopant concentration taught by Powell refers to the dopant concentration in the final product, not in the reagents, is persuasive. This position is withdrawn. 
The Applicant’s arguments on pages 8-9 regarding the alleged unexpected results are not persuasive.
The data in Table 1 of the instant specification do not provide sufficient evidence of unexpected results. First, the data in Table 1 are not commensurate in scope with the limitations of Claims 9 and 35, because, at minimum, the data in Table 1 do not encompass the range of the (1) alkali metal/cadmium ratio, (2) carrier concentration, (3) alkali metal chloride choices recited in Claims 9 and 35.
Therefore, the Applicant has not provided a showing of persuasive secondary considerations sufficient to overcome the prior art rejections of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721